

	

		II

		108th CONGRESS

		2d Session

		S. 2783

		IN THE SENATE OF THE UNITED STATES

		

			September 9, 2004

			Mr. Feingold introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To clarify conditions for the interceptions of computer

		  trespass communications under the USA-PATRIOT Act. 

	

	

		1.Short

			 title

			This Act may be cited as the

			 Computer Trespass Clarification Act of

			 2004.

		2.Amendments to

			 title 18

			(a)DefinitionsSection

			 2510(21)(B) of title 18, United States Code, is amended by—

				(1)inserting

			 or other after contractual; and

				(2)striking

			 for access and inserting permitting

			 access.

				(b)Interception

			 and disclosureSection 2511(2)(i) of title 18, United States

			 Code, is amended—

				(1)in clause (I), by

			 inserting after the owner or operator of the protected computer

			 the following: is attempting to respond to communications activity that

			 threatens the integrity or operation of such computer and requests assistance

			 to protect rights and property of the owner or operator, and;

			 and

				(2)in clause (IV),

			 by inserting after interception the following: ceases as

			 soon as the communications sought are obtained or after 96 hours, whichever is

			 earlier, unless an interception order is obtained under this chapter,

			 and.

				(c)ReportThe

			 Attorney General shall annually report to the Committees on the Judiciary of

			 the Senate and the House of Representatives on the use of section 2511 of title

			 18, United States Code, relating to computer trespass provisions as amended by

			 subsection (b).

			

